Citation Nr: 0335998	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  99-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to August 
1970, in addition to approximately 10 months of other 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota. 

In a decision dated in December 2000, the Board denied the 
appellant's claim.  The appellant appealed that determination 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in April 2003, the Court vacated 
the Board's decision and remanded the veteran's claim to the 
Board for readjudication.  A copy of the Court's Order has 
been incorporated into the appellant's claims folder.

In his substantive appeal, received in July 1999, the veteran 
indicated that he was seeking a 100 percent disability 
compensation rating.  Accordingly, the Board refers the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability to the RO 
for appropriate action.


REMAND

The veteran seeks an increased rating for his service-
connected tinnitus disability.  The veteran maintains that 
the current 10 percent rating is inadequate to compensate the 
amount of disability caused to him by his bilateral tinnitus.  
The veteran asserts that the severity of his tinnitus results 
in impairment of his ability to learn and that it limits his 
ability to work.

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West 2002).  The VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

A review of the claims folder reveals that the RO has not 
advised the veteran of the VCAA or of its implementing 
regulations.  The RO has not sent the veteran notification of 
what information and medical or lay evidence, not previously 
submitted, is necessary to substantiate the veteran's claim.  
Furthermore, the RO has not notified the veteran of which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See VCAA 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

Additionally, effective June 13, 2003, the rating criteria 
for evaluating tinnitus were amended.  68 Fed. Reg. 25822 - 
25823 (May 14, 2003) (codified at 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003)).  The veteran has not been 
advised of the revised rating criteria, nor has the RO 
adjudicated the claim with consideration of the revised 
rating criteria.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F. 
3rd 1334 (Fed Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The RO should take 
appropriate action in this case to comply 
with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  In particular, the RO should 
issue a letter to the appellant setting 
forth the specific information and 
evidence necessary to substantiate the 
issue on appeal, including that related 
to extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1), and which specific 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim with 
consideration of the revised rating 
criteria for evaluating tinnitus, 
effective from June 13, 2003.  68 Fed. 
Reg. 25822 - 25823 (May 14, 2003) 
(codified at 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003)).  If the determination 
remains adverse to the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, and all 
applicable laws and regulations, 
including the revised rating criteria and 
those related to the VCAA.  The veteran 
and his representative should be afforded 
the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




